Case 7:19-cr-00513 Document1 Filed on 03/11/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

 

for the
Southern District of Texas
United States of America )
Vv. ) ;
) Case No. 45Ja-M9- S88
Antonio Josue LOPEZ Perez (Y.0.B. 1992) ) .
Citizenship: Mexico
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 10, 2019 __ in the county of Hidalgo ; in the
Southern District of Texas , the defendant(s) violated:
Code Section . Offense Description
21 USC § 952 knowingly and intentionally import into the United States from Mexico ~
21 USC § 841 approximately 13.42 kilograms of cocaine, a Schedule II controlled

substance, and did knowingly and intentionally possess with the intent to
distribute approximately 13.42 kilograms of cocaine, a Schedule II controlled
substance.

This criminal complaint is based on these facts:

See Attachment A

™ Continued on the attached sheet. za

Complainant's signature

Evan Ratcliff, HS! Special Agent

Printed name and title

Lo V Judge's signature

 

      

Date: 03/11/2019 ~/f': 29s As

City and state: McAllen, Texas Juan Alanis, U.S. Magistrate Judge
Printed name and title

 
 

Case 7:19-cr-00513 Document1 Filed on 03/11/19 in TXSD Page 2 of 2

Attachment A

On March 10, 2019, at approximately 0947 HRS, Antonio Josue LOPEZ Perez, a Citizen of
Mexico, arrived at the Pharr, Texas, Port of Entry (POE) driving a grey Mercedes Benz A1980
displaying Tamaulipas license plate XKH3302 seeking entry into the United States. During his
inspection, United States Customs and Border Protection Officer (CBPO) Juan Sifuentes
obtained a negative oral declaration from LOPEZ Perez for plants, meats, vegetables, drugs,
firearms, and money in excess of $10,000. Due to a lookout which had been placed on this
vehicle, he referred the Mercedes to the secondary inspection area. At secondary inspection,
CBPOs observed tampering near the gas tank, received a positive K9 alert for the presence of
narcotics, and conducted an x-ray scan of the vehicle resulting in his observance of anomalies

between the gas tank and under the back seat. CBPOs ultimately extracted 12 plastic-wrapped
- packages from under the back seat of the vehicle containing a white, powdery substance that
showed a positive presumptive test for cocaine using a narcotics field test kit. CBPOs also
located an aftermarket GPS tracker affixed to the vehicle.

Homeland Security Investigations (HSI Special Agent (SA) Evan Ratcliff conducted a custodial
interview with LOPEZ Perez. During the initial portion of the interview, LOPEZ Perez stated.
that he was driving to Austin, Texas, to buy items from various stores to bring back and sell in
Mexico and denied any criminal associations. However, after over two hours of interview,
LOPEZ Perez admitted that he had been given this Mercedes several months prior by a subject
operating an organization in Mexico in return for LOPEZ Perez working for him. LOPEZ Perez
stated that he had been asked on multiple occasions to drive to Austin, retrieve several thousand
dollars.in US currency, and then bring it back to Mexico without reporting the exportation.
LOPEZ Perez stated he was originally suspicious that it was drug money and that he thought he
was money laundering. During these trips, LOPEZ Perez said that he would be tasked by the
organization to leave his hotel for an extended period of time to “check out” bars and restaurants,
and would leave the car at the hotel, LOPEZ Perez admitted that on one occasion, he returned to
the hotel and saw someone else from this organization, to whom he did not provide his car key,
driving his Mercedes back into the parking lot.

LOPEZ Perez admitted that on this trip, the organizer, listed in his cell phone only as “Hi”, paid
him $1,000 to drive from Monterrey, Nuevo Leon, Mexico, to a hotel in McAllen, Texas, where
he would have to spend the night at a hotel. LOPEZ Perez stated that he was supposed to be
away from the hotel for some time during the day, then pick up money from an unknown
location in McAllen and bring it back to Mexico. LOPEZ Perez stated that he spent the night
before at a hotel in Miguel Aleman, but could not provide a reasonable explanation as to his
purpose there. LOPEZ Perez stated he left Miguel Aleman and drove into Reynosa where he
crossed into the United States due to the fact that he thought the Pharr POE “asked less
questions.” . ;

LOPEZ Perez was in possession of over $900 in US currency and approximately $3600 in
Mexican pesos which yielded in a positive alert to the odor of narcotics by a CBP K9,
